DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on May 2, 2022 was received. No claim was amended, canceled or added. 
 The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued December 8, 2022. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 10-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dardona (US20160007474) in view of Nosrati (US20190157131). 
Regarding claim 1, Dardona teaches a method of forming a heating circuit assembly that is connected to electrical power source (electronic circuit component) (paragraphs 0002 and 0031). Dardona teaches the conductive heating element 26 is printed onto the substrate utilizing an ink solution comprising conductive metal nanoparticles (paragraphs 0031-0033) (depositing nanoparticle ink comprising conductive metal on a substrate). Dardona teaches to cure the nanoparticle ink to form cured nanoparticle ink (paragraphs 0032-0033 and 0035). Dardona teaches to form a protective layer 24 on the heating element 26 after the element is cured, wherein the protective layer 24 is aluminum oxide, which is the same material formed in step c and d as instant claimed invention (paragraphs 0013 and 0039). 
Dardona does not explicitly teaches the aluminum oxide protective layer 24 is formed by subjecting the cured nanoparticle ink to a first precursor gas and a second precursor gas as claimed in step c and d. however. However, Nosrati teaches a method of forming a pedestal comprising a step of forming an aluminum oxide protective layer on a conductive member (paragraphs 0006 and 0014). Nosrati teaches the aluminum oxide protective layer is formed by an atomic layer deposition (ALD) process comprising steps of exposing the surface of the substrate (cured nanoparticle ink) to alternate gaseous precursors (paragraph 0027). Nosrati teaches to introduce a first gas (first precursor gas) into the chamber to react with the surface of the conductive member to form a first monolayer 44 (first layer of precursor material) in a self-limiting manner (paragraph 0028), and then introduce a second gas (second precursor) into the chamber to react with the first layer of precursor material to form the aluminum oxide on the substrate (cured nanoparticle ink) (paragraph 0029). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use ALD process to form the aluminum oxide protective layer on the cured nanoparticle as suggested by Nosrati in the method of forming an electronic circuit component as disclosed by Dardona because Nosrati teaches ALD is a conformal deposition process which allows a material to grow uniformly with high precision on arbitrarily complex and large substrates (paragraph 0027). 
	Regarding claim 5, Dardona teaches the substrate is thermoplastic (plastic) (paragraph 0005). 
	Regarding claim 6, Dardona teaches the nanoparticle ink form a conductive trace (paragraphs 0004 and 0031). 
	Regarding claim 7, Dardona teaches the protective layer is aluminum oxide (paragraphs 0013 and 0039).
	Regarding claim 8, Nosrati teaches to repeat the steps c and d to form more oxide layer on the first oxide layer (paragraphs 0027 and 0029).
	 Regarding claim 10, Nosrati teaches to subject the first layer of precursor material to a purge gas (carrier gas) before step d (paragraph 0028).
	Regarding claim 11, Nosrati teaches the purge gas is nitrogen gas, which is an inert gas (paragraph 0028).
	Regarding claim 12, Dardona teaches the conductive material comprises at least one of silver, copper and gold (paragraph 0033).
Regarding claim 14, Dardona teaches a method of forming a heating circuit assembly that is connected to electrical power source (electronic circuit component) (paragraphs 0002 and 0031). Dardona teaches the conductive heating element 26 is printed onto the substrate utilizing an ink solution comprising conductive metal nanoparticles (paragraphs 0031-0033) (depositing nanoparticle ink comprising conductive metal on a substrate). Dardona teaches to cure the nanoparticle ink to form cured nanoparticle ink (paragraphs 0032-0033 and 0035). Dardona teaches to form a protective layer 24 on the heating element 26 after the element is cured, wherein the protective layer 24 is aluminum oxide, which is the same material formed in step c and d as instant claimed invention (paragraphs 0013 and 0039). 
Dardona does not explicitly teaches the aluminum oxide protective layer 24 is formed by subjecting the cured nanoparticle ink to a first precursor gas and a second precursor gas as claimed in step c and d. however. However, Nosrati teaches a method of forming a pedestal comprising a step of forming an aluminum oxide protective layer on a conductive member (paragraphs 0006 and 0014). Nosrati teaches the aluminum oxide protective layer is formed by an atomic layer deposition (ALD) process comprising steps of exposing the surface of the substrate (cured nanoparticle ink) to alternate gaseous precursors (paragraph 0027) to form the desired thickness (paragraph 0029) (repeating steps b and c until the oxide layer on the nanoparticle ink is at a desired thickness). Nosrati teaches to introduce a first gas (first precursor gas) into the chamber to react with the surface of the conductive member to form a first monolayer 44 (first layer of precursor material) in a self-limiting manner (paragraph 0028), and then introduce a second gas (second precursor) into the chamber to react with the first layer of precursor material to form the aluminum oxide on the substrate (cured nanoparticle ink) (paragraph 0029). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use ALD process to form the aluminum oxide protective layer on the cured nanoparticle as suggested by Nosrati in the method of forming an electronic circuit component as disclosed by Dardona because Nosrati teaches ALD is a conformal deposition process which allows a material to grow uniformly with high precision on arbitrarily complex and large substrates (paragraph 0027). 
	Regarding claim 15, Dardona teaches the protective layer is aluminum oxide (paragraphs 0013 and 0039).
	Regarding claim 16, Dardona teaches the nanoparticle ink form a conductive race (paragraphs 0004 and 0031).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dardona (US20160007474) in view of Nosrati (US20190157131) on claims 1, 5-8, 10-12 and 14-16, and further in view of Wright (US20150092377). 
Regarding claim 2, Dardona in view of Nosrati teaches all limitations of this claim, except the nanoparticle ink is extruded through an extrusion needle. However, Wright teaches a method of forming microelectronic device (abstract) and discloses nanoparticle filled conductive ink can be dispensed using printing (Dardona’s method, paragraph 0032) or needle dispense (extruding through an extrusion needle) (paragraph 0054). Printing and needle dispensing in depositing nanoparticle ink are considered as functionally equivalent technique as evidenced by Wright. Therefore, it would have been obvious to one of ordinary skill in the art to substitute needle dispense (extruding through an extrusion needle) for printing to dispense the nanoparticle ink in the method of forming an electronic circuit component as disclosed by Dardona in view of Nosrati. 

Claims 3-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dardona (US20160007474) in view of Nosrati (US20190157131) on claims 1, 5-8, 10-12 and 14-16, and further in view of Manasterski (WO2020058130A1 using co-pending US Application Publication US20210348270 as English translation).  
Regarding claims 3-4, Dardona in view of Nosrati teaches all limitations of this claim, except the oxide layer thickness. However, Mansterski teaches a method of forming an aluminum oxide, titanium oxide protective layer on a silver surface (Dardona teaches the heating circuit can be silver) (paragraphs 0001 and 0010) and discloses the thickness of the aluminum oxide layer is 0.5 to 100nm (paragraph 0010), which overlaps with the claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention use the thickness of the aluminum oxide layer as suggested by Manasterski in the method of forming an electronic circuit component as disclosed by Dardona in view of Nosrati because Manasterski teaches such thickness of aluminum oxide with a titanium oxide form compact coats and obtain extremely thin and highly protective coatings to protect the silver from bring tarnished while preserving the final appearance of the silver surface (paragraphs 0008 and 0042). 
Regarding claim 9, Mansterski teaches a titanium oxide layer (second oxide) is formed on the aluminum oxide layer (first oxide), and both layers are formed by ALD with different precursors (paragraphs 0042). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention use for a titanium oxide layer (second oxide) on the aluminum oxide layer (first oxide) as protective layer as suggested by Manasterski in the method of forming an electronic circuit component as disclosed by Dardona in view of Nosrati because Manasterski teaches the ALD aluminum oxide and titanium oxide stack forms compact coats and obtain extremely thin and highly protective coatings to protect the silver from bring tarnished while preserving the final appearance of the silver surface (paragraphs 0008 and 0042). Since Nosrati teaches an atomic layer deposition (ALD) process comprising steps of exposing the surface of the substrate (cured nanoparticle ink) to alternate gaseous precursors (paragraph 0027), the combination of Dardona, Nosrati and Manaseterski teaches introducing a gas (third precursor gas) into the chamber to react with the surface of the substrate (aluminum oxide) to form a monolayer 44 (second layer of precursor material) in a self-limiting manner (Nosrati’s paragraph 0028), and then introduce a fourth gas (fourth precursor) into the chamber to react with the second layer of precursor material to form the oxide (titanium) on the substrate (aluminum oxide) (Nosrati’s paragraph 0029).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dardona (US20160007474) in view of Nosrati (US20190157131) as applied to claims 1, 5-7, 10-12 and 14-16, and further in view of Mahajan (US20190322111). 
Regarding claim 13, Dardona in view of Nosrati teaches all limitations of this claim, except the nanoparticle ink is deposited to form an antenna. However, Mahajan teaches a method of patterning nickel nanofiber using precursor ink (paragraph 0003) and discloses conductive ink comprising nanoparticles and used to form antennas and electrical circuit components by printing (paragraph 0005). Antennas and electrical circuits in are considered as functionally equivalent products that can be made by the same method by printing the conductive nanoparticle ink as evidenced by Mahajan. Therefore, it would have been obvious to one of ordinary skill in the art to substitute antenna for electrical circuits as the deposited product in method of forming the electronic circuit component as disclosed by Dardona in view of Nosrati. 
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dardona (US20160007474) in view of Nosrati (US20190157131) on claims 1, 5-8, 10-12 and 14-16, and further in view of Manasterski (WO2020058130A1 using co-pending US Application Publication US20210348270 as English translation).  
Regarding claim 17, Dardona teaches a method of forming a heating circuit assembly that is connected to electrical power source (electronic circuit component) (paragraphs 0002 and 0031). Dardona teaches the conductive heating element 26 is printed onto the substrate utilizing an ink solution comprising conductive metal nanoparticles (paragraphs 0031-0033) (depositing nanoparticle ink comprising conductive metal on a substrate). Dardona teaches to cure the nanoparticle ink to form cured nanoparticle ink (paragraphs 0032-0033 and 0035). Dardona teaches to form a protective layer 24 on the heating element 26 after the element is cured, wherein the protective layer 24 is aluminum oxide, which is the same material formed in step c and d as instant claimed invention (paragraphs 0013 and 0039). 
Dardona does not explicitly teaches the aluminum oxide protective layer 24 is formed by subjecting the cured nanoparticle ink to a first precursor gas and a second precursor gas as claimed in step c and d. however. However, Nosrati teaches a method of forming a pedestal comprising a step of forming an aluminum oxide (first oxide) protective layer on a conductive member (paragraphs 0006 and 0014). Nosrati teaches the aluminum oxide protective layer is formed by an atomic layer deposition (ALD) process comprising steps of exposing the surface of the substrate (cured nanoparticle ink) to alternate gaseous precursors (paragraph 0027). Nosrati teaches to introduce a first gas (first precursor gas) into the chamber to react with the surface of the conductive member to form a first monolayer 44 (first layer of precursor material) in a self-limiting manner (paragraph 0028), and then introduce a second gas (second precursor) into the chamber to react with the first layer of precursor material to form the aluminum oxide on the substrate (cured nanoparticle ink) (paragraph 0029). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use ALD process to form the aluminum oxide protective layer on the cured nanoparticle as suggested by Nosrati in the method of forming an electronic circuit component as disclosed by Dardona because Nosrati teaches ALD is a conformal deposition process which allows a material to grow uniformly with high precision on arbitrarily complex and large substrates (paragraph 0027). 
Dardona in view of Nosrati does not explicitly teach the step e and f. However, Manasterski teaches a method of forming an aluminum oxide (first oxide layer) and an titanium oxide (oxide layer formed in steps e and f, second oxide layer) protective layer on a silver surface (Dardona teaches the heating circuit can be silver) (paragraphs 0001 and 0010). Manasterski teaches a titanium oxide layer (second oxide) is formed on the aluminum oxide layer (first oxide), and both layers are formed by ALD with different precursors (paragraphs 0042). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention use for a titanium oxide layer on the aluminum oxide layer as protective layer as suggested by Manasterski in the method of forming an electronic circuit component as disclosed by Dardona in view of Nosrati because Manasterski teaches the ALD aluminum oxide and titanium oxide stack forms compact coats and obtain extremely thin and highly protective coatings to protect the silver from bring tarnished while preserving the final appearance of the silver surface (paragraphs 0008 and 0042). Since Nosrati teaches an atomic layer deposition (ALD) process comprising steps of exposing the surface of the substrate (cured nanoparticle ink) to alternate gaseous precursors (paragraph 0027), the combination of Dardona, Nosrati and Manasterski teaches introducing a gas (third precursor gas) into the chamber to react with the surface of the substrate (aluminum oxide) to form a monolayer 44 (second layer of precursor material) in a self-limiting manner (Nosrati’s paragraph 0028), and then introduce a fourth gas (fourth precursor) into the chamber to react with the second layer of precursor material to form the oxide (titanium) on the substrate (aluminum oxide) (Nosrati’s paragraph 0029). 
Regarding claim 18, Dardona teaches the protective layer is aluminum oxide (paragraphs 0013 and 0039).
Regarding claim 19, Manasterski discloses the thickness of the aluminum oxide layer (first oxide layer) is 0.5 to 100nm (paragraph 0010), which overlaps with the claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention use the thickness of the aluminum oxide layer as suggested by Manasterski in the method of forming an electronic circuit component as disclosed by Dardona in view of Nosrati because Manasterski teaches such thickness of aluminum oxide with a titanium oxide form compact coats and obtain extremely thin and highly protective coatings to protect the silver from bring tarnished while preserving the final appearance of the silver surface (paragraphs 0008 and 0042). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dardona (US20160007474) and Nosrati (US20190157131) in view of Manasterski (WO2020058130A1 using co-pending US Application Publication US20210348270 as English translation) as applied to claims 17-19, and further in view of Mahajan (US20190322111).
Regarding claim 20, Dardona in view of Nosrati teaches all limitations of this claim, except the nanoparticle ink is deposited to form an antenna. However, Mahajan teaches a method of patterning nickel nanofiber using precursor ink (paragraph 0003) and discloses conductive ink comprising nanoparticles and used to form antennas and electrical circuit components by printing (paragraph 0005). Antennas and electrical circuits in are considered as functionally equivalent products that can be made by the same method by printing the conductive nanoparticle ink as evidenced by Mahajan. Therefore, it would have been obvious to one of ordinary skill in the art to substitute antenna for electrical circuits as the deposited product in method of forming the electronic circuit component as disclosed by Dardona in view of Nosrati. 

Response to Arguments
Applicant's arguments filed on May 2, 2022 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
There is nothing in Dardona and Nosrati that tech or suggest ALD would be effective on nanoparticles. Nosrati teaches ALD allows material to grow uniformly on arbitrarily complex and large substrates, and large substrates has low aspect ratios which is not the same as cured nanoparticles ink, which is also smaller substrates. 
Paper and declaration by Dr. Michael Walsh demonstrate that ALD would provide unexpected benefits and unexpected properties to nanoparticles inks, which also have high aspect ratio, similar to nanoparticles. 
Manasterski teaches away form using ALD (claims 3 and 19). 

In response to Applicant’s arguments, please consider the following comments:
Dordona teaches the nanoparticle ink is cured to form a conductive trace/tracks (conductive heating element 26) (paragraphs 0033) and an aluminum oxide protective coating is formed on the tracks (paragraph 0013 and 0039), while Nosrati teaches an aluminum oxide protective coating is formed by ALD (steps c and d) on a conductive member (conductive trace/tracks) (paragraphs 0006 and 0014) with the benefit of ALD is a conformal deposition process which allows a material to grow uniformly with high precision on arbitrarily complex and large substrates (paragraph 0027). The particular physical aspect of the nanoparticles in the cured nanoparticle ink or “aspect ratio” are not limited or specified in the claim or in Dordona, thus, applying ALD the aluminum oxide protective layer on the conductive trace/surface as suggested by Nosrati on the conductive trace in Dordona is reasonable. Dordona further teaches the nanoparticles ink is being thermal or light-pulsed cured to increase the conductivity (paragraph 0033), thus, indicating Dordona is intended to form at least partially fused nanoparticle trace, which would read on the conductive surface of Nosrati. Applicant’s argument regarding the size of the substrate is also not persuasive, and considered as an opinion. As Dordona or the claim do not specify the size of the substrate. In addition, Nosrati clearly stated the benefit of ALD is a conformal deposition process which allows a material to grow uniformly with high precision on arbitrarily complex substrates (paragraph 0027), which definitely reads on Dordona’s conductive pattern (see figure 1).
It is well settled that the objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support (MPEP 216.02 (d). In this case, Applicant’s argues the cured nanoparticles has “high aspect ratio” which is not claimed. In addition, “high aspect ratio” is also not defined in the specification. The claim also does not require the size or the properties of the nanoparticle remained unchanged after it’s being cured or subjected to the step c or d treatment (ALD) (paragraphs 3-4 of the declaration). Claim 1 does not limit the protective coating material or the thickness of the coating (paragraphs 5-8), nevertheless, Doradona and Nosrati teaches the protective coating is Al2O3, which is the same material as the claimed invention. The fact that applicant has recognized another advantage (paragraphs 3-8 of the declaration) which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In addition, the evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance (MPEP 716.02 b). In this case, applicant has not provided any experimental data to support the finding of unexpected results. 
Manasterski is relied upon to show the thickness of the protective coating, Doradona in view of Nosrati teaches the ALD process. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Nevertheless, Manasterski teaches the coating is formed by ALD (paragraph 0042), thus, clearly does not teach away from using ALD. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.V.L/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717